DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,789,142 to Hoying et al. in view of US 4,650,170 to Fukushima.

Fukushima teaches a hydraulic mount comprising a decoupler disposed in a partition member.  Fukushima further teaches various known structures of the partition member having a first plate with a plurality of passages (such as figures 2, 7 or 9), versus a single passage (figure 3).  The choice of passage design allows for varying the flow properties of the fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first plate of Hoying et al. with a plurality of passages as taught by Fukushima, as each yields the same expectant result of transferring fluid from the first chamber to the second chamber.

Fukushima further a second plate with a plurality of passages, see figure 2.  The choice of passage design allows for varying the flow properties of the fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second plate of Hoying et al. with a plurality of passages as taught by Fukushima, as each yields the same expectant result of transferring fluid from the first chamber to the second chamber.
Re-claim 16, Hoying et al. teaches a powertrain (i.e. engine, see column 1 lines 17-19), comprising: a dynamic mass (i.e. engine); a structure (i.e. the automobile frame) supports the dynamic mass; a hydraulic mount assembly is attached to the structure and supports the dynamic mass, the assembly includes: a mount body 18 defining a cavity; a first plate 52 is fixed relative to the mount body inside the cavity to separate the cavity into a first chamber 24 and a second chamber 48; the first plate defines a passage that fluidly connects the first and second chambers; a decoupler 32 is disposed between the first chamber and the second chamber, the decoupler overlaps the first plate; an actuator 70/100 is coupled to the first plate (the actuator is coupled via membrane 28 to the first plate 52); the decoupler is movable between a locked position and an unlocked position in response to actuation of the actuator (see column 10 lines 63-68 to column 11 lines 1-8); the decoupler abuts the first plate 52 when in the locked position to prevent fluid 
Fukushima teaches a hydraulic mount comprising a decoupler disposed in a partition member.  Fukushima further teaches various known structures of the partition member having a first plate with a plurality of passages (such as figures 2, 7 or 9), versus a single passage (figure 3).  The choice of passage design allows for varying the flow properties of the fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first plate of Hoying et al. with a plurality of passages as taught by Fukushima, as each yields the same expectant result of transferring fluid from the first chamber to the second chamber.
Re-claim 17, Hoying et al. further teaches a second plate 50 fixed relative to the mount body inside the cavity to further separate the cavity into the first and second chambers; the second plate defines a second passage that fluidly connects the first and second chambers; the decoupler is disposed between the first and second plates, the decoupler allows fluid communication between the first and second passages when the decoupler is in the unlocked position.
Fukushima further a second plate with a plurality of passages, see figure 2.  The choice of passage design allows for varying the flow properties of the fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second plate of Hoying et al. with a plurality of passages as taught by .
Allowable Subject Matter
Claims 3-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kojima, Klein, Zup, Aoki, Durand, Oblizajek, Kaiser and Pfenning each teach a hydraulic mount with an actuator acting upon a decoupler.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 27, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657